J-S16039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MARK F. NYE AND LINDA L. NYE    :               IN THE SUPERIOR COURT OF
                                 :                    PENNSYLVANIA
            v.                   :
                                 :
 DILLON T. SHIPMAN               :
 NO. 15-187                      :
                                 :
                                 :
 MARK F. NYE AND LINDA L. NYE    :                  No. 1327 MDA 2017
                                 :
            v.                   :
                                 :
 DILLON T. SHIPMAN, JAMES R.     :
 SHIPMAN, DENISE J. NEFF, AND    :
 RANGE RESOURCES-APPALACHIA,     :
 LLC                             :
 NO. 16-790                      :
                                 :
                                 :
 APPEAL OF: DILLON T. SHIPMAN,   :
 JAMES R. SHIPMAN, AND DENISE J. :
 NEFF                            :


             Appeal from the Judgment Entered August 18, 2017
              in the Court of Common Pleas of Lycoming County
                        Civil Division at Nos: 15-187
                                     16-790


BEFORE:    BOWES, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                 FILED JUNE 06, 2018

      Appellants, Dillon T. Shipman, James R. Shipman, and Denise J. Neff,

appeal from the judgment entered in favor of Appellees, Mark F. Nye and Linda

L. Nye, in this quiet title action. We affirm.

      We take the factual and procedural history in this matter from our

review of the certified record. Appellants and Appellees own adjoining parcels

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S16039-18



of land in Lewis Township (the Nye Property, belonging to Appellees, and the

Shipman Property, belonging to Appellants).      On June 20, 2016, Appellees

filed a complaint against Appellants seeking quiet title to a disputed area of

property (the Disputed Area) in between their two parcels. The trial court

conducted a non-jury trial on June 14, 2017.

      At the beginning of trial, the parties stipulated that

            The legal description for the southern boundary of the [Nye]
      Property, which is also the northern boundary of the [Shipman]
      Property, is the same in the Deeds in the chains of title for both
      the [Shipman] Property and the [Nye] Property, as follows:

            “. . . thence along the North line of said road [Upper
            Bobst Mountain Road] in an Easterly and Northerly
            direction to a wooden light pole in said road;
            thence in an Easterly direction at right angles to said
            road to a point in line of land now or formerly of Phelps
            or the Goodwill Hunting Club . . .”

(Stipulation, at unnumbered page 2 ¶ 5) (emphasis added in stipulation).

      Appellees claimed that their deed refers to the pole located on the east

side of the road (the Nye Pole), giving them title to the Disputed Area.

Appellants argue that Appellees’ deed refers to the pole located on the west

side of the road (the Shipman Pole), giving them title to the Disputed Area.

      In their stipulation, the parties agreed that Appellees’ deed indicates

that the Nye Property contains approximately 58 acres. The parties concur

that if the court uses the Nye Pole as the monument for the boundary in

dispute, the Nye Property contains 58 acres, but if the Shipman Pole is used,

the Nye Property contains 50 acres. The parties agreed that although every

document in the Nye chain of title indicates 58 acres, certain other documents

                                      -2-
J-S16039-18



indicate 50 acres. (See id. at unnumbered page 5 ¶¶ 18-22). The parties

disagree whether the Article of Agreement dividing the property contained the

number 50 or 58 with respect to the acreage of the Nye Property. (See id.

at unnumbered page 4 ¶ 17; Article of Agreement, 1/10/73, at 1).

       Appellees’ expert witness, Michael Maneval testified at trial as an expert

in the field of surveying and a licensed surveyor in Pennsylvania. (See N.T.

Trial, 6/14/17, at 59-60). He opined that, based on the description in the

deed, the property boundary was marked by the Nye Pole. (See id. at 66).

The court entered its findings of fact, conclusions of law, and verdict on July

3, 2017.     (See Trial Court Opinion and Verdict, 7/03/17).       It found Mr.

Maneval’s testimony credible, and found that Appellees had met their burden

of proving by a preponderance of the evidence that the Nye Pole marked the

property boundary and, thus, they were entitled to quiet title to the Disputed

Area. Appellants filed post-sentence motions on July 13, 2017, which the trial

court denied on July 17, 2017. This timely appeal followed.1

       Appellants raise one question on review: “Did the [t]rial [c]ourt err in

misinterpreting a deed description by taking the pertinent calls out of order?”

(Appellants’ Brief, at 2).

       Appellants challenge the trial court’s finding concerning the location of

the wooden light pole referred to in Appellees’ deed.       (See id. at 6-11).
____________________________________________


1 Pursuant to the trial court’s order, Appellants filed a concise statement of
matters complained of on appeal on September 8, 2017. The trial court
entered its opinion on November 1, 2017, wherein it relied, in part, on its July
3, 2017 opinion. See Pa.R.A.P. 1925.

                                           -3-
J-S16039-18



Specifically, they argue: “[a] line that runs along the northern side of Upper

Bobst Mountain Road, cannot possibly and does not run through a utility pole

on the opposite side of Upper Bobst Mountain Road. Their theory causes an

absurd result.” (Id. at 6) (citation omitted). Therefore, they claim, the trial

court’s finding constitutes a misinterpretation of the deed. (See id. at 6-11).

We disagree.

       Our standard of review is well-settled:

              When reviewing a trial court’s decision regarding an action
       to quiet title, we are limited to determining whether the findings
       of fact that led to the trial court’s conclusions of law are supported
       by competent evidence. Ordinarily, an appellate court will not
       reverse a determination of the trial court in a quiet title action
       absent an error of law or capricious disregard of the evidence.

Moore v. Duran, 687 A.2d 822, 827 (Pa. Super. 1996), appeal denied, 700
A.2d 442 (Pa. 1997) (citations and quotation marks omitted).2

       “An action to quiet title is designed to resolve a dispute over the title to

real estate of which the plaintiff is in possession. The plaintiff bringing a quiet

title action has the burden of proof and must recover on the strength of its

____________________________________________


2  Appellants claim that their issue concerns interpretation of a deed, and
therefore argue that the standard of review should be de novo, and the scope
of review plenary. (See Appellants’ Brief, at 1-2; Appellants’ Reply Brief, at
1-2). However, their issue clearly concerns a specific finding of fact made by
the trial court, with which they disagree (the location of the wooden light pole
referred to in the deed). (See Appellants’ Brief, at 6-11). “Findings of the
trial judge in a non-jury case must be given the same weight and effect on
appeal as a verdict of a jury and will not be disturbed on appeal absent error
of law or abuse of discretion.” Anderson v. Litke Family Ltd. P’ship, 748
A.2d 737, 739 (Pa. Super. 2000) (citation omitted).



                                           -4-
J-S16039-18



own title.” Woodhouse Hunting Club, Inc. v. Hoyt, 2018 WL 1530671, at

*3 (Pa. Super. filed Mar. 29, 2018) (citations omitted). “In an action to quiet

title, the plaintiff . . . bears the burden of proof to establish title by a fair

preponderance of the evidence.”                Long Run Timber Co. v. Dep’t of

Conservation & Nat. Res., 145 A.3d 1217, 1228 (Pa. Cmwlth. 2016)

(citation omitted).3

       Here, the parties agree that the correct boundary of the land runs

through the “wooden light pole in said road.” (Stipulation, at unnumbered

page 2 ¶ 5) (emphasis omitted). Thus, the main question before the trial

court was the location of the particular light pole. In rendering its verdict after

the non-jury trial in this matter, the court concluded:

               In this case, a fair preponderance of the evidence supports
       the finding that the correct location of the boundary line in dispute
       is . . . determined by the wooden pole claimed by [Appellees, the
       Nye Pole]. A common sense reading of the deed description in
       this case supports the credible testimony of Mr. Maneval that the
       first light pole perpendicular to Upper Bobst Mo[u]ntain Road
       triggers the right angle and boundary line to the Goodwill Hunting
       Club property. The Deed description does not dictate that the light
       pole be on the East or West of Upper Bobst Mountain Road. No
       course or distances or metes and bounds or natural monuments
       are in the deed so that acreage described in the deed provides
       support for Maneval’s opinion.

(Trial Ct. Op., 7/03/17, at 4).

____________________________________________


3 We note that “[t]his Court is not bound by decisions of the Commonwealth
Court. However, such decisions provide persuasive authority, and we may
turn to our colleagues on the Commonwealth Court for guidance when
appropriate.” Petow v. Warehime, 996 A.2d 1083, 1088 n.1 (Pa. Super.
2010), appeal denied, 12 A.3d 371 (Pa. 2010) (citations omitted).


                                           -5-
J-S16039-18



        Upon review, we conclude that the trial court’s decision is supported by

competent evidence in the record.       See Moore, supra at 827.        At trial,

Appellees offered evidence of their deed indicating a 58-acre quantity of land,

which would correspond with the Nye Pole.        They also offered the expert

testimony of Mr. Maneval, whom the trial court found credible, who opined

that the wooden light pole referred to in the deed is the pole on the East side

of the road—the Nye Pole. (See Trial Ct. Op., 11/01/17, at 4). Thus, the

record supports the trial court’s conclusion that the pole referred to is the Nye

Pole.    Accordingly, we agree with the trial court that Appellees met their

burden of proving, by a preponderance of the evidence, that they were entitled

to quiet title of the Disputed Area. See Woodhouse Hunting Club, Inc.,

supra at *3. Appellants’ issue does not merit relief.

        Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/06/2018




                                      -6-